Citation Nr: 0515794	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis, right knee, currently 10 percent disabling.  

2.  Entitlement to an increased evaluation for post operative 
medial and lateral meniscectomy with internal derangement 
anterior and lateral instability of the right knee, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of November 2002 and March 2003 from 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), in Waco Texas.  The November 2002 rating 
decision continued a 20 percent rating for post operative 
medial and lateral meniscectomy with internal derangement and 
anterior and lateral instability and assigned a separate 10 
percent rating decision for traumatic arthritis of the right 
knee. 

In an April 2004 decision, the Board denied service 
connection for right hip disability as secondary to a 
service-connected right knee disability.  This issue is no 
longer on appeal.  However, the Board notes that in a written 
communication received by the veteran in April 2005, he 
appeared to be arguing and submitting new evidence regarding 
his right hip disability.  The veteran may be attempting to 
reopen his service connection claim and therefore, this 
matter is referred to the RO for further development.  

Also in April 2004, the Board remanded the issues currently 
on appeal for further development, including scheduling a VA 
examination and providing the veteran with notice of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  All development appears to 
have been completed and the veteran was issued a supplemental 
statement of the case (SSOC) in March 2005.  The Board notes 
that the veteran submitted additional medical evidence after 
the March 2005 SSOC.  However, this evidence appears to be 
related to his right hip disability and is not pertinent as 
it does not relate to or have a bearing on the issues before 
the Board.  





FINDING OF FACT

The veteran's subjective complaints involving his right knee 
problems are daily, constant pain with swelling and 
instability; clinical findings of the right knee showed x-ray 
evidence of traumatic arthritis of the right knee and range 
of motion as 0 degrees to extension and 60 degrees to flexion 
with no instability or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
traumatic arthritis, right knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2004).  

2.  The criteria for an increased disability evaluation for 
post operative medial and lateral meniscectomy with internal 
derangement anterior and lateral instability of the right 
knee (right knee disorder) have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5257 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Following the Board remand in April 2004, the RO notified the 
veteran of the evidence and information necessary to 
substantiate all of the claims on appeal in a April 2004 VCAA 
letter.  The VA fully notified the veteran of what is 
required to substantiate such claims in the letter combined 
with the March 2005 SSOC.  Together, the VCAA letter and SSOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations and a discussion of the facts 
of the case.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  No other evidence has been identified by the veteran.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records and private medical 
records, VA examination reports dated in October 2002 and May 
2004, and numerous written statements from the veteran, 
including treatise information concerning his osteoarthritis.  
As VA examinations and other medical evidence is of record, 
the Board finds no further VA examination necessary in this 
case.  It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation Claims

In his increased evaluation claims, the veteran essentially 
asserted in his written statements that his right knee 
condition has worsened.  He specifically discussed the 
arthritic problems in his right knee, reporting that he has 
severe arthritis of the right knee and that the knee locks up 
on him.  In his substantive appeal, the veteran asserted that 
VA physicians have informed him that his right knee needed 
replacing.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  For all service-
connected disabilities on appeal, the veteran is asserting an 
increase disability rating for an existing service-connected 
disability.  Where entitlement to compensation has already 
been established and an increased disability rating is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Service-connection for right knee disorder was granted in a 
January 1980 rating decision.  The RO assigned a 20 percent 
evaluation under Diagnostic Code 5257.  38 C.F.R. § 4.71a 
(2004).  As noted above, the November 2002 rating decision 
continued a 20 percent rating for post operative medial and 
lateral meniscectomy with internal derangement and anterior 
and lateral instability and assigned a separate 10 percent 
rating decision for traumatic arthritis of the right knee.  
The separate 10 percent evaluation was rated under Diagnostic 
Code 5010.  38 C.F.R. § 4.71a (2004).  According to the U.S. 
Court of Appeals for Veterans Claims (Court) and VA General 
Counsel, other impairment of the knee due to instability or 
recurrent subluxation as evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is a separate and distinct disability 
from arthritis of knees (Diagnostic Codes 5003, 5010) and 
limitation of either flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings are permitted.  

Two VA examination reports discuss the degree of the 
veteran's right knee problems.  In an October 2002 VA 
examination report, the veteran reported being involved in a 
motorcycle accident in 1972 and three sports-related injuries 
while in service with injuries to his knee.  He had an 
operation in 1975 with partial meniscus resection.  A second 
meniscus resection was performed in 1978.  On this occasion, 
a ligament along the medial aspect of the right leg was found 
to be missing.  There was no repair that could be done in 
that regard so the leg was placed in a cast for eight weeks.  
Since that time, the veteran complained of increased knee 
pain and swelling.  He also complained that his right knee 
gives away on him about every two weeks and the frequency of 
this problem is increasing.  He was recommended in 1991 to 
have a knee replacement, but he declined because of concerns 
about his job.  The veteran did not wear a knee brace.  

Examination revealed lateral and anterior instability of the 
knee of a moderate degree.  Range of motion of the right knee 
was 0 to 120 degrees.  There was no fluid, but slight 
crepitus with flexion and tenderness about the medial aspect.  
The diagnosis was traumatic arthritis of the right knee with 
status postoperative procedure in 1978 and also in 1975 with 
continued knee pain and instability, moderate disability, 
progressive.  

Private medical record from David Y. Liao, D.O. indicated 
that examination of the knee revealed a lot of crepitus to 
the knee joint.  Range of motion testing was full extension 
of the knee and flexion up to about 95 degrees with pain.  
There was no straight leg raising sign.  

VA examination report dated in May 2004 indicated that the 
veteran complained of knee instability.  The veteran 
remembered falling three times in the last year and had 
tripped several times in the past.  His right knee pain is 
daily and constant at approximately 7 out of 10 (10 being the 
highest degree of pain).  Climbing up stairs can cause the 
pain to reach 9 out of 10.  The pain is dull, throbbing, and 
included the entire right knee, which could radiate to the 
right thigh.  The veteran also complained of right knee 
swelling after work.  He denied atrophy in his legs.  Flare-
ups occurred primarily in the evening with walking a lot or 
climbing stairs.  The veteran reported that his right knee 
gets stiff with decreased range of motion.  Pain with flare-
ups were usually moderate and maybe once per month, severe.  
He wears a knee support everyday, which helps.  He 
occasionally uses a cane almost everyday, especially with 
increased walking.  He reported an inability to squat and 
that his knee interferes with his daily activities such as 
mowing the yard and doing household chores.  

Examination revealed slight laxity present, but no 
subluxation.  The knee was non-tender to palpation and there 
was no swelling or deformities present.  Range of motion 
testing showed flexion of 0 to 100 degrees with pain at 100 
degrees laterally and medially with minus 40 degrees 
secondary to pain.  No patellar pain and some crepitus 
present.  The veteran had extension to 0 degrees with pain 
medially and laterally with full extension.  Range of motion 
testing did not produce any fatigue, weakness, or 
incoordination.  When asked to walk, the veteran had a slight 
limp favoring his right hip, but not his right leg.  Gait was 
normal.  

He had stable medial and collateral lateral ligaments.  He 
had stable posterior and cruciate ligaments.  He also 
exhibited stable medial and lateral menisci.  There was 
slight instability anteriorly.  McMurray's test was negative, 
but Lachman's test was positive.  Motor skills were normal.  
Deep tendon reflexes in lower extremities was 1+ and equal 
bilaterally.  He exhibited good strength and good sensation 
in both lower extremities.  No muscle atrophy seen.  The 
diagnosis was degenerative joint disease of the right knee, 
status post meniscectomy in 1975 and 1977.  X-ray report from 
April 2004 noted moderate joint narrowing particularly 
medially with marginal osteophyte formation.  

The veteran is currently evaluated at 20 percent disabling 
for his right knee disability under Diagnostic Code 5257.  
38 C.F.R. § 3.71a (2004).  Diagnostic Code 5257 contemplates 
other impairment of the knee such as recurrent subluxation or 
lateral instability.  A 10 percent rating is assigned for 
slight impairment.  A 20 percent rating is assigned for 
moderate impairment, and a maximum rating of 30 percent is 
assigned for severe impairment.  Therefore, for an increased 
evaluation under Diagnostic Code 5257, there must be evidence 
of severe impairment such as severe recurrent subluxation or 
severe lateral instability.  

Upon review, despite the subjective complaints noted in both 
examination reports and from the veteran in his written 
statements, there is unquestionable no clinical evidence in 
either VA examination report or private medical record 
showing severe recurrent subluxation or lateral instability 
to warrant a 30 percent or higher rating under Diagnostic 
Code 5257.  Moderate instability of the right knee was noted 
on examination in October 2002 and only slight laxity and 
instability anteriorly was noted in the May 2004 VA 
examination report.  

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Here, Diagnostic Code 5257 is not 
predicated on loss of range of motion, and it would be 
reasonable to conclude that provisions such as 38 C.F.R. §§ 
4.40, 4.45, and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the veteran 
is receiving a separate rating of 10 percent under Diagnostic 
Code 5010 for his traumatic arthritis, right knee.  

Diagnostic Code 5010, traumatic arthritis, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a (2004).  
Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 through 5261 of the Schedule.  
38 C.F.R. § 4.71a.  The average normal range of motion is 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Diagnostic 
Code 5260 assigns a 30 percent rating for flexion limited to 
15 degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  Diagnostic Code 5261 addresses limitation of 
extension of the leg, and assigns a 20 percent rating for 
extension limited to 15 degrees; a 10 percent rating for 
extension limited to 10 degrees, and a noncompensable rating 
for extension limited to 5 degrees.  VA General Counsel 
recently held that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for the same joint. VAOPGCPREC 
9-04 (2004).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca, supra.   
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  Regarding the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Upon review, despite the veteran's subjective complaints, the 
medical records during the claims period, particularly the 
two VA examination reports dated in October 2002 and May 
2004, and the private medical report from Dr. Liao, do not 
indicate limitation of flexion of the right knee to warrant a 
20 percent evaluation under Diagnostic Code 5260, even when 
Deluca factors are considered.  The greatest limitation of 
motion noted in the medical evidence was to 95 degrees with 
pain in Dr. Liao's report and 60 degrees secondary to pain in 
the May 2004.  While the Board acknowledges that the 
veteran's range of flexion has decreased since the October 
2002 VA examination report, the veteran's flexion limitation 
must be 30 degrees for a 20 percent evaluation.  38 C.F.R. 
§ 3.71a, Diagnostic Code 5260 (2004).  Moreover, there was no 
limitation of extension noted on any clinical testing to 
warrant a 20 percent evaluation under Diagnostic Code 5261.  
Extension was never less than 0 degrees in the medical 
records, even when Deluca factors are considered.  

In sum, although the medical evidence noted subjective 
complaints of pain on range of motion testing, the objective 
clinical evidence failed to demonstrate limitation of motion 
to warrant higher evaluations under Diagnostic Codes 5260 or 
5261.  

As for other diagnostic codes, the Board evaluated the 
veteran's right knee disorder under 38 C.F.R. § 4.73 for 
muscle injuries.  However, clinical evidence from the most 
recent VA examination report noted no muscle atrophy and good 
strength and sensation in both lower extremities.  Therefore, 
there is no basis to warrant a higher evaluation under 
38 C.F.R. § 4.73, Diagnostic Codes 5313-5314 (2004).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that the veteran is not entitled to 
an evaluation in excess of 20 percent under Diagnostic Code 
5257 or in excess of 10 percent under Diagnostic Code 5010.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's right knee 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2004).

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against increased 
evaluations for right knee disorder and traumatic arthritis 
of the right knee.  Since the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the claims are denied.






ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis, right knee, is denied.

Entitlement to a rating in excess of 20 percent for post 
operative medial and lateral meniscectomy with internal 
derangement anterior and lateral instability of the right 
knee, is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


